Orders, Supreme Court, New York County (Myriam Altman, J.), entered October 29, 1993 and February 22, 1994, which, inter alia, granted defendants’ motion to vacate a default judgment on condition that they post a bond, unanimously affirmed, with one bill of costs.
Requiring defendants to post a bond would not deprive them of their day in court, it being clear that defendants have property that can be liquidated, and was otherwise a proper exercise of discretion (see, Rubin v Payne, 103 AD2d 946). Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.